Citation Nr: 1709655	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hypertension.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1977 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Regarding the matters of entitlement to service connection for a sleep disorder and entitlement to a compensable rating for service-connected hypertension, the Board notes that the RO has not yet certified this appeal to the Board.  However, according to 38 C.F.R. § 19.35, certification serves an administrative purpose only and "does not serve to either confer or deprive the [Board] of jurisdiction over an issue."  As the Veteran has filed the necessary documents to perfect his appeal in his claim for service connection for a sleep disorder (see September 21, 2016 VA Form 9, substantive appeal) and for an increased rating for hypertension (see September 23, 2016 VA Form 9), these matters are presently before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  Notably, the Veteran has not submitted any additional evidence subsequent to the filing of his substantive appeal in either matter such that they would need to be referred to the appropriate rating or authorization activity for review and disposition.  See 38 C.F.R. § 19.37.  

The issues of entitlement to service connection for a sleep disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension requires continuous medication, but has not been shown to result in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has not either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that he is entitled to a compensable rating for his service-connected hypertension.  In December 2008, the Veteran filed his claim for an increased rating, which was denied by a July 2015 rating decision.  The Veteran asserts that his hypertension requires continuous medication, and thus, he is entitled to a 10 percent rating.

Hypertension is evaluated under Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is assigned for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominately 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominately 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id. 

The Veteran's medical records show that he is prescribed medications for his hypertension and continues to take hypertension medications.  Despite medications, the Veteran has had blood pressure readings showing diastolic pressure predominantly 100 or more.  For example, in September 2009, his blood pressure was 178/105, in October 2009, his blood pressure was 163/109, and in May 2015, his blood pressure was 156/111.  Otherwise, his hypertension was been controlled with medication.

The Veteran was afforded a VA examination in October 2009.  On examination, his blood pressure readings were 156/110, 138/90, and 140/95.

The Veteran was afforded a VA examination in May 2015.  On examination, his blood pressure readings were 143/94, 143/101, and 136/88.

The Veteran's statements and medical records show that his hypertension requires continuous medication for control.  The requirement of medication for control is credibly reported for many years and medically documented during the course of the appeal.

The Board cannot know what the Veteran's diastolic pressure would be without medication at this time.  However, the record does reflect that the Veteran's diastolic pressure has exceeded 100, at times, despite being on medication.  Considering the requirement of medication for control, the Board finds that the manifestations of the Veteran's hypertension more nearly approximate the criteria for a 10 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board grants a 10 percent rating for hypertension.  However, the Veteran's hypertension does not meet the criteria for a 20 percent rating.  Specifically, at no time has the record shown that his diastolic pressure has been predominantly 110 or more or that his systolic pressure has been predominantly 200 or more.

As such, an increased schedular rating of 10 percent is granted, but no higher.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A 10 percent rating for hypertension is granted, subject to the provision governing the award of monetary benefits.


REMAND

Regarding the Veteran's service connection claim for a sleep disorder, his STRs show that he reported frequent trouble sleeping in May 1995.  He was diagnosed with obstructive sleep apnea in September 2015.  He asserts that his sleep apnea is the result of either his military service, to include the frequent sleeping trouble he experienced therein, or a service-connected disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the foregoing, a VA examination should be scheduled as a medical opinion is necessary to adjudicate the service connection claim.

Additionally, the issue of entitlement to TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his sleep disorder.  The examiner is asked to review the claims file, interview the Veteran, conduct all necessary diagnostic tests, and after a physical examination of the Veteran, answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder either began during or was otherwise caused by his military service, to include the frequent sleeping trouble he experienced therein?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was directly caused by a service-connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service-connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she must provide an explanation as to why an opinion cannot be provided.

2.  Then readjudicate the appeal.  If any of the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


